In Mandamus. Motions for leave to file amended complaint and memorandum in support granted. Motion to dismiss for lack of standing denied. Sua sponte, an alternative writ is granted and the following schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry, relators shall file a brief within ten days of the filing of the evidence, respondent shall file a brief within 20 days after the filing of relators’ brief, and relators may file a reply brief within seven days after filing of respondent’s brief.